Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00350-CV

                                  IN THE MATTER OF L.R.

                       From the County Court, Val Verde County, Texas
                                  Trial Court No. J-11-67
                        Honorable Sergio J. Gonzalez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the juvenile court’s disposition and
commitment orders are REVERSED, and the cause is REMANDED to the juvenile court for
further proceedings and with instructions to consider whether the underlying cause should be re-
transferred to the Bastrop County Juvenile Court given the basis on which the cause was initially
transferred from that court to the Val Verde County Juvenile Court.

       SIGNED July 3, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice